 

IMAX CORPORATION

Exhibit 10.47

 

FIRST AMENDING AGREEMENT

This First Amending Agreement, dated as of March 11, 2020 (the “First Amending
Agreement”), is made between IMAX CORPORATION, a corporation organized under the
laws of Canada (the “Company”), and ROBERT D. LISTER (the “Executive”).

WHEREAS, the Executive currently serves as the Chief Legal Officer and Senior
Executive Vice President of the Company pursuant to an Employment Agreement
dated as of December 18, 2017, (the “Agreement”); and

WHEREAS, the Company and the Executive wish to amend certain provisions of the
Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.

Capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement.

2.

Section 2 of the Agreement is hereby deleted in its entirety and replaced with
the following:

Term.  The Executive’s employment pursuant to this Agreement shall commence on
January 1, 2018 (the “Effective Date”) and shall terminate upon the earlier to
occur of (i) the Executive’s termination of employment pursuant to Section 4
hereunder and (ii) December 31, 2023.  The period commencing as of the Effective
Date and ending on December 31, 2023, or such earlier date on which this
Agreement is terminated, is hereinafter referred to as the “Term”.  

3.

Section 3(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:

Base Salary.  At the commencement of the Term, the Company shall pay to the
Executive an annual salary (the “Base Salary”) at the rate of $700,000, subject
to annual review.  Starting in 2020, the Executive’s Base Salary shall be
$738,450, subject to annual review.  The Base Salary will be payable in
substantially equal installments in accordance with the Company’s ordinary
payroll practices as established from time to time.  

4.

Section 3(c) of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

(a)

Equity Awards.  

 

--------------------------------------------------------------------------------

 

 

(i)

Each year during the Term the Executive shall receive an equity award.  The
2018, 2019, and 2020 awards will each have an aggregate grant date fair market
value of $1,400,000.  Starting in 2021 and for the duration of the Term, each
annual award will have an aggregate grant date fair market value of
$1,450,000.  The 2018 and 2019 annual grants will be comprised of a mix of
nonqualified stock options (the “Options”) to purchase common shares of the
Company, no par value (the “Common Shares”) and Restricted Stock Units (“RSUs”).
The 2018 and 2019 annual grants will consist of 25% Options and 75%
RSUs.  Starting with the third annual grant, which will be made in March 2020,
the annual equity award will be comprised of a mix of Performance Stock Units
(“PSUs”) and RSUs in a ratio consistent with grants given to other senior
executives at the time.

 

(ii)

The Options, RSUs, and PSUs shall be granted on the terms and conditions set
forth in the IMAX Corporation Amended and Restated Long-Term Incentive Plan, as
may be amended from time to time (the “LTIP”), the grant agreements to be
entered into between the Company and the Executive pursuant to the LTIP, and
this Agreement.  The equity grants shall be made on or about the time that
awards are generally granted to the Company’s senior executives, but in no event
later than March of each year of the Term.  Except as otherwise provided herein,
the Executive must be employed by the Company on the date of grant in order to
receive the Options, RSUs, and PSUs.

 

(iii)

For purposes of determining the number of Options and RSUs to be granted
pursuant to this Section 3(c) in 2018 and 2019, the Company shall value (i) the
Options in a manner consistent with the Company’s financial statement reporting
and (ii) the RSUs based on the Fair Market Value of the Common Shares on the
date of grant (as defined in the LTIP).   The Options and RSUs granted in the
2018 and 2019 annual grants shall vest in four (4) equal annual installments
beginning on the first anniversary of the applicable grant date.  The exercise
price of the Options shall be the Fair Market Value of the Common Shares on the
date of grant.  The Options shall have a seven (7) year term.  The RSUs granted
beginning with the 2020 annual grant shall vest in three (3) annual installments
beginning on the first anniversary of the applicable grant date.  The PSUs
granted beginning with the 2020 annual grant shall vest promptly following the
public disclosure of the Company’s financial results for the second year
following the year of grant, subject to the achievement of applicable
performance conditions.  The valuation for PSUs and RSUs granted starting with
the 2020 annual grant and continuing through the remainder of the Term shall be
consistent with the Company’s valuation for grants given to other senior
executives at the time.

5.

Section 3(j) of the Agreement is hereby deleted in its entirety and replaced
with the following:

2

 

--------------------------------------------------------------------------------

 

Other Benefits. For 2018, 2019, and 2020, the Company shall reimburse the
Executive for up to $10,000 per year for financial, estate and tax planning
services, which shall be a taxable benefit to the Executive.  For 2021, 2022,
and 2023, the Company shall reimburse the Executive for up to $15,000 per year
for financial, estate and tax planning services, life insurance premiums, and
charitable contributions, which shall be a taxable benefit to the Executive.  

6.

Section 4(a) of the Agreement is hereby revised by deleting the third sentence
thereof in its entirety and replacing it with the following:

Furthermore, upon a termination of employment as the result of the Executive’s
death or Disability, a portion of the Executive’s Options, RSUs, and PSUs that
have already been granted pursuant to this Agreement shall vest such that, when
combined with previously vested Options, RSUs, and PSUs, an aggregate of 50% of
all of the Options, RSUs, and PSUs that have been granted pursuant to this
Agreement shall have vested (in the case of PSUs, subject to the achievement of
the original performance conditions, measured at the conclusion of the relevant
performance period).

7.

Section 4(b) of the Agreement is hereby revised by deleting clause (B) in the
first sentence thereof and replacing it with the following:

(B) all unvested Options and outstanding RSUs and PSUs, and any unvested stock
options and unvested restricted stock units included in the Prior Grants and any
other outstanding unvested stock options, unvested restricted stock units,
unvested performance shares or unvested performance stock units granted to the
Executive after the date hereof (collectively, the “Unvested Equity Awards”),
will be cancelled without consideration and the Executive shall have no further
rights with respect to such Unvested Equity Awards.

8.

Section 4(c)(i)(D) of the Agreement is hereby deleted in its entirety and
replaced with the following:

(D)for all Options, RSUs, and PSUs other than those awarded during the 2021,
2022, and 2023 annual grants, equity that has not yet been granted or has not
yet vested shall be treated as follows:

1.If the termination without Cause or resignation for Good Reason occurs prior
to the 2020 grant, the entire 2020 grant is forfeited;

2.If the termination without Cause or resignation for Good Reason occurs prior
to the 2019 grant, the 2019 Option grant is forfeited and the 2019 RSU grant is
granted with immediate vesting;

3.Except as set forth above, all Unvested Equity Awards following a termination
without Cause or resignation for Good Reason survive and shall vest immediately
(in the case of PSUs, subject to the achievement of the original performance
conditions, measured at the conclusion of the relevant performance period); and

3

 

--------------------------------------------------------------------------------

 

4.The Executive will have 12 months after a termination without Cause or
resignation for Good Reason to exercise vested Options.

9.

A new section 4(c)(i)(E) of the Agreement is hereby added, as follows:

(E)for the 2021, 2022, and 2023 annual grants, all outstanding equity will be
treated in accordance with the LTIP or the applicable award letters; provided,
however, that (a) granted Options, PSUs, and RSUs shall continue to vest on
schedule during the Severance Period (in the case of PSUs, subject to the
achievement of applicable performance conditions), and (b) all vested Options
shall remain exercisable until the first to occur of (i) the passage of twelve
(12) months beyond the end of the Severance Period, and (ii) the expiration of
the remaining term of the vested Options.

10.

Section 4(d) of the Agreement is hereby amended by deleting subsection 4(d)(i)
and replacing it with the following, and by adding the following new subsections
4(d)(iv), 4(d)(v), and 4(d)(vi):

(i) In addition to the payments under Section 4(c) and subject to Section 4(f),
the Executive shall receive a cash payment equal to $1,400,000 for each annual
equity grant in 2018, 2019, and 2020 under Section 3(c) of this Agreement that
has not been made as of the date of the Separation from Service.

(iv) All of the Executive’s granted and outstanding Options and RSUs shall
accelerate and vest immediately.

(v) With respect to Executive’s granted and outstanding PSUs, any requirement
for continued service through the end of the applicable performance period shall
be waived, and the number of Executive’s PSUs that may become vested and settled
in accordance with the terms thereof at the end of the applicable performance
period shall be measured by the greater of (x) the Company’s performance on the
last trading day immediately preceding the date upon which the Change in Control
is consummated, or (y) to the extent that the performance conditions remain
applicable to the Company following the Change in Control, as determined in good
faith by the Board, then the actual performance of the Company against those
performance conditions as of the end of the applicable performance period will
determine the number of PSUs that vest.  To the extent that the performance
conditions no longer apply to the Company following a Change of Control, then
clause (x) shall determine the number of PSUs that may vest.  Any unvested PSUs
that do not vest in accordance with the foregoing shall be forfeited and
canceled and the Executive shall have no further rights with respect thereto.

(vi) For the sake of clarity, the Executive shall not receive any compensation
for any annual equity grant in 2021, 2022, and 2023 that has not been made as of
the date of the Separation from Service.

11.

Section 4(e)(ii) of the Agreement is hereby deleted in its entirety and replaced
with the following:

4

 

--------------------------------------------------------------------------------

 

(ii) All equity that remains unvested as of December 31, 2023 will, pursuant to
the Service Factor provision in the LTIP and the grant agreements entered into
between the Company and the Executive pursuant to the LTIP, continue to vest in
accordance with the original vesting schedule (in the case of PSUs, subject to
the achievement of the original performance conditions, measured at the
conclusion of the relevant performance period).  

12.

Section 21 of the Agreement is hereby revised by deleting the notice address for
the Company therein and replacing it with the following:

IMAX Corporation

902 Broadway, 20th Floor

New York, NY 10010

Attention:  EVP & Chief People Officer

 

13.

Except as amended herein, all other terms of the Agreement shall remain in full
force, unamended.

 

IN WITNESS WHEREOF, the Company and the Executive have duly executed and
delivered this First Amending Agreement as of the date first set forth above.

 

 

IMAX CORPORATION

 

 

 

By:/s/ Richard L. Gelfond

Name: Richard L. Gelfond

Title: Chief Executive Officer

 

 

 

EXECUTIVE

 

 

/s/ Robert D. Lister_____________________Robert D. Lister

 

5

 